Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 3755850) in view of Greulich (US 4817234).
For claim 1, Porter teaches an animal cleaning device for grooming an animal, comprising: a top portion (22); a bottom portion (24) affixed to the top portion, the bottom portion comprising: a suction vent (98); a blow vent (205); a heated airflow vent (206); a rotating brush (64,68); and a formulation dispenser (130).
	Porter discloses most of the claimed invention except for utilizing actuators.
Greulich teaches that it is old and well known in the art to provide actuators/ switches (62L, 62C, 62B, 62D, 62, 262, also see Abstract and Figures 3, 4, 6 and 7).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Porter so as to include the use of actuators, in a similar manner as taught in Greulich, so as to transform an input signal into some form of task or motion.
	For claim 2, Porter as modified by Greulich (emphasis on Porter) further teach wherein a fluid supply base unit is coupled to one selected from a group consisting of the top portion and the bottom portion of the animal cleaning device.
For claim 3, Porter as modified by Greulich (emphasis on Porter) further teach wherein: the fluid supply base unit comprises a speed-controlled motor, the speed-controlled motor is configured to:
begin operation at a lower rotational speed corresponding to a lower motor volume; and increase, after beginning operation at a lower rotational speed, to a higher rotational speed corresponding to a higher motor volume, and wherein at least one actuator of the plurality of actuators of the animal cleaning device is configured to begin operation of the speed-controlled motor (62C, 62B, also see Abstract and Figure 4).
For claims 4, 8, 10-12, 14-17 and 20, Porter as modified by Greulich (emphasis on Porter) further teach the use of actuators/switches (62L, 62C, 62B, 62D, 62, 262, also see Abstract and Figures 3, 4, 6 and 7).  
For claim 5, Porter as modified by Greulich (emphasis on Porter) further teach wherein operation of the suction vent (98) comprises taking air into the animal cleaning device.
For claim 6, Porter as modified by Greulich (emphasis on Porter) further teach wherein operation of the suction vent comprises creating a negative pressure relative to an ambient pressure in a vicinity of the animal cleaning device (implicit within the teaching of Porter).
For claim 7, Porter as modified by Greulich (emphasis on Porter) further teach wherein the suction vent (note that the suction vent (98) in Porter is capable of being used to vacuum from a surface of an animal one selected from a group consisting of a fluid and an item) is configured to vacuum from a surface of an animal one selected from a group consisting of a fluid and an item.
For claim 9, Porter as modified by Greulich (emphasis on Porter) further teach wherein the blow vent (note that the blow vent (205) in Porter is capable of being used to remove from a surface of an animal one selected from a group consisting of a fluid and an item) is configured to remove from a surface of an animal one selected from a group consisting of a fluid and an item.
For claim 13, as described above, Porter as modified by Greulich disclose most of the claimed invention except for mentioning wherein the blow vent and the heated airflow vent of the animal control device are a same opening in the bottom portion of the animal control device.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the blow vent and the heated airflow vent are a same opening, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
For claim 18, Porter as modified by Greulich (emphasis on Porter) further teach wherein operation of the formulation dispenser causes a formulation to be dispensed (see lines 1-10 of col. 3 and lines 39-68 of col. 2).
For claim 19, as described above, Porter as modified by Greulich disclose most of the claimed invention except for mentioning wherein the formulation comprises a weight percentage of water of less than fifty.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the formulation so as to include a formulation having a weight percentage of water of less than fifty, since it has been held that where routine testing and general experimental conditions are present, discovering an optimum value of a result effective variable involves only routine skill in the art. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-18 of U. S. Patent No. 11,019,803 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: “an animal cleaning device for grooming an animal, comprising: a top portion comprising a plurality of actuators; a bottom portion affixed to the top portion, the bottom portion comprising: a suction vent; a blow vent; a heated airflow vent; a rotating brush; and a formulation dispenser”.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/         Primary Examiner, Art Unit 3644